Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 23, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  153829(49)(50)                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  DAVID J. MCQUEER,                                                                                                    Justices

            Plaintiff-Appellee,
                                                                SC: 153829
  v                                                             COA: 325619
                                                                Grand Traverse CC: 2014-030287-NO
  PERFECT FENCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the separate motions of the Michigan Self-Insurers
  Association and the Inland Press Company to file briefs amicus curiae are GRANTED.
  The amicus briefs submitted by those groups on February 20, 2018, are accepted for
  filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 23, 2018

                                                                                Clerk